                 Case 19-11938-LSS             Doc 230        Filed 12/03/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 7

UBIOME, INC.,1                                               Case No. 19-11938 (LSS)

                                   Debtor.


              CERTIFICATION OF COUNSEL REGARDING ORDER DIRECTING
                 APPOINTMENT OF CONSUMER PRIVACY OMBUDSMAN

         The undersigned hereby certifies the following:

         1.      On November 21, 2019, the Court entered the Order (I) Approving Bid

Procedures In Connection with the Sale of the Debtors Assets, (II) Scheduling an Auction for and

Hearing to Approve Sale, (III) Approving Notice Of Auction And Sale Hearing, (IV) Approving

Procedures For the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases, (V) Approving Form and Manner of Notice Thereof, and (VI) Granting Related Relief

[Docket No. 212] (the “Bid Procedures Order”).

         2.      Pursuant to the Bid Procedures Order, an auction is scheduled for December 12,

2019, at 10:00 a.m. (Eastern time), and the Sale Hearing is scheduled for December 19, 2019, at

10:00 a.m. (Eastern time).

         3.      The Debtor’s Assets that are subject to a sale include a database of certain

personally identifiable information (as that term is defined in the Bankruptcy Code, the “PII”),

and the Debtor’s prepetition privacy policy is unclear regarding the sale of PII to unaffiliated

third parties. Accordingly, in order to sell the PII to a successful bidder for the Debtor’s Assets

that may include the PII, the Trustee must show that the sale complies with the requirements of


1
 The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor is located at 360 Langton Street, Suite 301, San Francisco, CA 94103.

                                                         1
DOCS_DE:226456.1 31271/001
                 Case 19-11938-LSS       Doc 230     Filed 12/03/19    Page 2 of 2



Bankruptcy Code section 363(b)(1)(B). Pursuant to Bankruptcy Code section 332(a),

appointment of a consumer privacy ombudsman is required.

        4.       The Trustee has discussed the appointment of a consumer privacy ombudsman

with the Office of the United States Trustee (“UST”).

        5.       The Trustee and the UST respectfully requests entry of the Proposed Order at the

Court’s earliest convenience.


Dated: December 3, 2019                  PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ Peter J. Keane
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          Peter J. Keane (DE Bar No. 5503)
                                          919 N. Market Street, 17th Floor
                                          Wilmington, DE 19801
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email:       bsandler@pszjlaw.com
                                                       crobinson@pszjlaw.com
                                                       pkeane@pszjlaw.com
                                          Counsel to Alfred T. Giuliano, Chapter 7 Trustee




                                                 2
DOCS_DE:226456.1 31271/001
